DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 18, 2022 is acknowledged.
Claims 7-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2022.
 Claim Rejections - 35 USC § 112
Claims 2, 3, 6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear whether the polymer matrix “comprises” materials other than those recited in the Markush group..
In claim 2, the “or” term per line 6 renders the Markush group membership indefinite.
In claim 2, the metes and bounds of the “modified” polypropylene member are indeterminate in scope.
In claim 3, the MFI is indefinite in that the conditions upon which such is determined is not apparent.
In claim 6, it is unclear whether the recited content is based on total weight percent of the composite or total weight percent of the polymer matrix and fibers.
In claim 14, it is unclear whether the confusing recitation is further defining the PE of the “polymer blend comprising PP and PE”.
In claim 15, it is unclear whether “the polypropylene copolymer” is referring to the modified polypropylene copolymer (ii) or the polypropylene random copolymer (iii).  Moreover, it is unclear what is meant by “impact modified”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2016/0152811 (Gardner et al).
As to claim 1, Gardner et al disclose a composite comprising a polymer matrix (meets Applicants’ composite comprising a polymer matrix).
As to claim 2, Gardner et al exemplify the use of polypropylene modified with maleic anhydride (reads on Applicants’ exemplified modified polypropylene copolymer).
As to claim 3, Gardner et al expressly exemplify a polypropylene matrix having a MFI of 4.70 g/10 [0075] (meets Applicants’ “about 5” g/10 MFI) and polypropylene matrix having MFI of 7.2 g/10 (Table 2) (meets Applicants’ MFI).
As to claims 4, 5, 16 and 17, Gardner et al expressly exemplify composites further comprising cellulose nanofibrils (CNF) (meets Applicants’ cellulosic nanofibers).
As to claim 6, Gardner et al expressly exemplify composites comprising CNF in amounts as presently claimed (e.g., Table 1).
As to claim 13, Gardner et al’s composite is used in 3D printing (claim 16).
As to claim 14, the polymer blend is not required.
As to claim 15, the polypropylene copolymer is not required.
As to claim 18, Gardner et al disclose nanocellulose fibers having a diameter of less than 1,000 nm [0039].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 15 are further rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152811 (Gardner et al) described hereinabove further in view of US 2016/0297103 (Lee).
It is within the purview of Gardner et al to use a polypropylene/polyethylene blend or a polypropylene copolymer as the polymer matrix (e.g., [0011], [0043-0044]). In this regard, Gardner et al disclose polypropylene and polyethylene as functional alternatives ([0011] and [0044]) and, as such, it would have been within the purview of one having ordinary skill in the art to employ “a combination thereof” for their expected additive effect.  Moreover, it is within Gardner’s inventive disclosure to use copolymers based on propylene [0044].  Accordingly, it would have been obvious to one having ordinary skill in the art to use the presently claimed polymer members as Gardner et al’s matrix polymer, particularly since they are well known polymer matrices for 3D printing compositions per Lee.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,370,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to similarly-constituted composites comprising a copolymer inclusive of propylene copolymers (embraces claim 2), elastomers and 0.01 wt.% to 70 wt.% cellulosic fibers having a diameter of at least 0.1 µm (100 nm) (embraces claims 4-6 and 16-18)  Considering the composites are similarly-constituted, it would be expected that they would have also be useful in 3D printing per claim 13.
Claims 1, 4-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,034,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to similarly-constituted composites comprising styrene maleic anhydride copolymer and at least 20 wt.% cellulosic fibers in powdered from (embraces claims 4-6 and 16-18).  Considering the composites are similarly-constituted, it would be expected that they would also be useful  in 3D printing per claim 13.	Claims 1, 2, 4-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,280,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to similarly-constituted composites comprising a polymer matrix, a maleic anhydride propylene copolymer (embraces claim 2) and 3 wt.% to 50 wt.% cellulose nanofibrils materials (embraces claims 4-6 and 16-18).  Considering the composites are similarly-constituted, it would be expected that they would have the same use in 3D printing per claim 13.
Claims 1, 2, 4, 6 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 7,659,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to similarly-constituted composites comprising a polymer matrix, which includes a reactive olefin copolymer (embraces claim 2) and 20 wt.% to 60 wt.% lignocellulosic materials (embraces claims 4 and 6).  Considering the composites are similarly-constituted, it would be expected that they would have the same use in 3D printing per claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765